DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ RCE  of 12/15/2021 has been considered and entered in the record. Claims 1-8 and 21-32 are under consideration. Claims 5-7 are objected to, but would allowable if written in independent form. Claims 21-32 are allowable. A new rejection is made for Claims 1-4 and 8. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0365555) in view of Wu et al (US 10,014,185)  and Clendenning et al (WO2016/204771).
	With respect to Claim 1, Choi et al discloses a method comprising: etching a dielectric layer (Figure 12, 138) to form a trench (Figure 12, 140) in the dielectric layer; depositing a metal layer (Figure 13, 142 and paragraph 99)  extending into the trench; performing a nitradation process (paragraph 111) on the metal layer to convert an upper portion of the metal layer into a metal nitride layer (Figure 16, 143a and corresponding text); forming a metal oxynitride layer (paragraph 119, Figure 17, 148 and corresponding text); and filling a metallic material into the trench using an ALD or CVD  deposition process to form a contact plug (Figure 18, 152 and corresponding text; and paragraphs 125-126).
	However, Choi et al does not disclose “performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; removing the metal oxynitride layer”;  and using a “bottom up deposition process”  as required by the Claims at hand.
	Wu et al discloses  performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; and removing the metal oxynitride layer, and its known benefit of obtaining a metal 
	It would have been obvious to one of ordinary skill in the art to oxidize the metal nitride and then remove the oxynitride in the process of Choi et al, for its known benefit in the art of obtaining a metal nitride layer of the desired size as disclosed by Wu et al. The use of a known process, for its known benefit, obtaining a metal nitride layer of desired  thickness, would have been prima facie obvious to one of ordinary skill in the art. 
	Moreover, Choi et al and Wu et al do not discloses a bottom up process as required by the Claims at hand. As discussed above, Choi et al disclose filling a metallic material into the trench using an ALD  or CVD deposition process to form a contact plug (Figure 18, 152 and corresponding text; and paragraphs 125-126).
	Clendenning  et al is simply relied to disclose the use of bottom-up CVD and ALD processes using metals such as tungsten, and their improved gap-fill selectivity. See paragraphs 24 and 59.  
It would have been obvious to one of ordinary skill in the art to use a bottom up CVD or ALD process as the CVD or ALD process of Choi et al in view of Wu et al, for its known benefit of gap fill selectivity as disclosed by Clendenning et al. The use of a particular CVD or ALD process, for its known benefit, gap fill selectivity, would have been prima facie obvious to one of ordinary skill in the art. 

With respect to Claim 2, Choi et al disclose a source/drain region (Figure 12, 120 and corresponding text; and paragraphs 3, 29, 86 and 96) under the dielectric layer is revealed after the trench is formed.
	With respect to Claim 3, Choi et al disclose after the nitridation process and before the oxidation process, performing an annealing process to react a lower portion of the metal layer with the source/drain region to form a silicide region. See paragraphs 105-107.

	With respect to Claim 8, and the limitation “wherein the removing the metal oxynitride layer and the filling the metallic material are in-situ performed in the same vacuum environment”, the Examiner takes Official Notice that it is notoriously well known in the semiconductor art to perform etching and deposition processes in–situ and in the same vacuum environment.
	
Allowable Subject Matter
Claims 21-32 are allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AGG
December 28, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812